Citation Nr: 1737249	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-23 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to December 16, 2015, and in excess of 10 percent thereafter, for candidiasis, tinea corporis, onychomycosis, and tinea crursis (previously rated as tinea pedis and tinea unguis of toes and fingers, now fungal infections).  

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2013, the Veteran testified before the undersigned at a Board hearing in Reno, Nevada.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in January 2015, at which time the issues of service connection for bilateral knee disabilities and a skin disability (other than service-connected tinea pedis and tinea unguis), and increased initial ratings for PTSD and tinea pedis/tinea unguis, were remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

An October 2015 rating decision granted service connection for bilateral knee disabilities.  An April 2016 rating decision granted service connection for a skin disability (other than service-connected tinea pedis and tinea unguis), now evaluated as multiple fungal infections.  Those decisions constitute full grants of the benefits sought on appeal; thus, those issues are not currently before the Board.  

The April 2016 rating decision effectively granted the claim for an increased rating by assigning a 10 percent rating for all of the Veteran's skin disorders due to fungal infections.  Although an increased rating was granted for the skin disability, the issue remained in appellate status, as the maximum schedular rating had not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In June 2015, the Appeals Management Center (now known as the Appeals Management Office) found that the issue of whether there is new and material evidence to reopen a claim of service connection for residuals of a fungal infection (to include a fungus condition in the bloodstream or fungemia) had been raised by the record and referred the claim to the Agency of Original Jurisdiction (AOJ) for adjudication.  As the AOJ granted service connection for multiple fungal infections, the claim for fungal infection residuals is determined to be a component of the skin disability increased rating claim.  


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether the Veteran has used systemic therapy to treat his skin disorders on a constant or near-constant basis for the entire period on appeal.  

2.  The weight of the competent and probative evidence is against finding occupational and social impairment with deficiencies in most areas due to PTSD-related symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 60 percent for a skin disability have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes (DC) 7806, 7813 (2016).

2.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

This appeal is from the initial ratings assigned with the grants of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An August 2012 statement of the case (SOC) properly provided notice on the downstream issues of entitlement to increased initial ratings.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (finding that "absent extraordinary circumstances ... it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran").  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All available, identified medical records have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran was afforded VA examinations in January 2012, February 2012, and May 2015.  

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

A.  Skin (fungal infections) 

The Veteran is seeking an initial compensable disability rating prior to December 16, 2015, and a rating in excess of 10 percent thereafter, for his service-connected skin disability, diagnosed as candidiasis, tinea corporis, onychomycosis, tinea crursis, tinea pedis, and tinea unguis, and described as multiple fungal infections.  

The Veteran's skin disability has been evaluated under Diagnostic Codes 7813-7806.  Diagnostic Code 7813 for dermatophytosis instructs the rater to rate the disability as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.  38 C.F.R. § 4.118, DC 7813.  

Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, DC 7806. 

Dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  38 C.F.R. § 4.118, DC 7806.

Dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  38 C.F.R. § 4.118, DC 7806.

Dermatitis or eczema affecting less than five percent of the entire body or less than five percent of exposed areas, and; requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  38 C.F.R. § 4.118, DC 7806.

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating of 60 percent is warranted for a skin disability for the entire period on appeal, which represents the maximum schedular rating available under Diagnostic Code 7806.  

The evidence shows that the Veteran takes the oral form of terbinafine to treat his skin disability on a constant or near-constant basis during the entire period on appeal.  02/22/2012 VBMS, VA Exam, p. 20; 12/16/2015 VBMS, C&P Exam.  The Board takes judicial notice that the oral version of terbinafine is a systemic therapy, as indicated in the UpToDate medical database.  Terbinafine (systemic):  Drug Information, UpToDate, http://www.uptodate.com/contents/terbinafine-systemic-drug-information (last visited Aug. 16, 2017); see also VBA Adj. Manual M21-1, III.iv.4.J.3.f (recognizing that systemic therapy encompasses oral medications).  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran used systemic therapy to treat his skin disability on a constant or near-constant basis during the entire period on appeal.  Thus, the maximum schedular rating of 60 percent is warranted for the entire period on appeal.  

No additional higher or alternative ratings under different diagnostic codes can be applied.  The Board has considered whether a higher rating is available under Diagnostic Code 7800 for a disfigurement of the head, face, or neck, or under Diagnostic Codes 7801-7805 for scars.  The Board finds that at no time during the pendency of this appeal has the Veteran's skin disability been shown to result in any disfigurement or scarring that would result in a higher or separate rating.  VA examinations in February 2012 and May 2015 both indicate that the Veteran's skin disorder does not cause scarring or disfigurement of the head, face, or neck.  02/22/2012 VBMS, VA Exam, p. 20; 05/29/2015 VBMS, C&P Exam, p. 3.  Nor does the evidence show scarring to warrant a rating under Diagnostic Codes 7801-7805.  See 38 C.F.R. § 4.118, DCs 7800-7805.  

The Board acknowledges that the Veteran's skin disability impacts different regions of the body.  However, as systemic therapy required to treat all of the Veteran's fungal infections serves as the basis for the 60 percent rating, compensating the Veteran for each bodily region affected would be duplicative and is thus prohibited.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  

In an October 2011 psychiatric evaluation, the Veteran described experiencing three episodes of bleeding from the pores on his neck, hand, and penis.  06/18/2015 VBMS, CAPRI, p. 373.  At his March 2013 Board hearing, the Veteran testified that the aforementioned symptom occurred in the 1980s.  05/19/2013 LCM, Hearing Transcript, p. 7.  Neither the January 2012 nor May 2015 VA examinations indicated the presence of this symptom.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran experienced bleeding from the pores on his neck, hand, and penis at any time during the period on appeal; thus, it will not be considered in determining the disability rating.  

In sum, a 60 percent rating is warranted for the service-connected skin disability.  In so finding, all possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher disability rating for his skin disability based on the evidence.  See 38 C.F.R. § 4.118.

B.  PTSD

The Veteran contends that he is entitled to an initial disability rating in excess of 50 percent for PTSD, evaluated under Diagnostic Code 9411.  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

VA adopted DSM-5, effective August 4, 2014. The Secretary, VA, has determined, however, that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014. See 79 Fed. Reg. 45,093, 45,094  (Aug. 4, 2014). Since the Veteran's appeal was certified to the Board prior to this date, DSM-IV is the governing directive for his appeal. 

Under the General Rating Formula, the criteria for a 50 percent rating are as follows:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

The criteria for a 70 percent rating are as follows:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

The criteria for a 100 percent rating are as follows:  Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, own name.  38 C.F.R. § 4.130.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating in excess of 50 percent for PTSD is not warranted.  

The evidence weighs against finding occupational and social impairment with deficiencies in most areas due to PTSD-related symptoms.  A January 2012 VA examination indicates that the Veteran's mental health symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, impaired abstract thinking, disturbances of motivation and mood, and suicidal ideation.  The examiner assigned a Global Assessment of Functioning (GAF) score of 65 based on mild to moderate persistent symptoms with little to no accompanying impairment.  02/24/2012 VBMS, VA Exam.  A GAF score between 61 and 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning.  See DSM-IV (emphasis added).  

In May 2015, a VA examiner found that the Veteran's mental health symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but that the Veteran generally functions satisfactorily with normal routine behavior, self-care, and conversation.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner conducted a mental status examination and found there to be no deficiencies in hygiene or cognition, and the Veteran denied experiencing delusions, hallucinations, or suicidal or homicidal ideation, intent or plan.  Results from the Beck Anxiety Inventory (a self-report measure of anxiety) and Beck Depression Inventory-II (a self-report measure of depression) showed severe levels of anxiety and depression.  05/15/2012 VBMS, C&P Exam, pp. 2, 6-7.  

Additionally, the evidence shows that the Veteran has received mental health treatment through VA for a number of years and his records include at least 20 mental health examinations, which address most of the rating criteria.  These mental status examinations do not indicate that the Veteran experienced obsessive rituals which interfere with routine activities; intermittent illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances.  See 06/18/2015 VBMS, CAPRI.  In any event, the presence or absence of specific symptoms is not dispositive of the rating, rather it is the overall level of functioning that matters.  Still, the absence of the above-symptoms, typically associated with the next-higher rating, does help to establish that the Veteran's functioning is not commensurate with a higher evaluation.

Although the Veteran reports not having friends, he has been married for nearly 50 years and generally has a good relationship with his four daughters and grandchildren and further is able to pursue recreational activities such as playing golf and building furniture.  05/15/2012 VBMS, C&P Exam, p. 3.  The Board acknowledges the Veteran's report of experiencing depression and panic attacks more than once a week, but finds that the weight of the competent and probative evidence is against finding that such depression or anxiety affects the Veteran's ability to function independently.  The Board also acknowledges the Veteran's May 2013 testimony and medical treatment records demonstrating irritability and anger issues, but finds that the weight of the competent and probative evidence is against finding that such issues result in occupational and social impairment with deficiencies in most areas.  05/19/2013 LCM, Hearing Transcript, pp. 34, 39; 06/18/2015 VBMS, CAPRI.  Notably, the Veteran reported working more than 60 hours per week until retiring in 2010 when the company he worked for closed, indicating little or no occupational impairment due to PTSD symptoms during that time.  02/24/2012 VBMS, VA Exam, p. 6.  

The record contains 10 GAF scores, all of which were either 65 or 70.  See 06/18/2015 VBMS, CAPRI.  As previously noted, a GAF score between 61 and 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning.  See DSM-IV (emphasis added).  

The Board finds the January 2012 and May 2015 VA examinations, as well as the numerous mental status examinations, to be competent, credible, and highly probative and deserving of weight, as they are supported by in-person examinations, medical expertise, review of the relevant medical records, and sufficient rationales.  Accordingly, the Board finds that the weight of the competent and probative medical and lay evidence is against finding that the Veteran's mental health symptoms result in occupational and social impairment with deficiencies in most areas.  The Board engaged in a holistic analysis of the severity, frequency, and duration of the signs and symptoms of the Veteran's PTSD, but finds that his mental health symptoms do not more nearly approximate a 70 percent rating at any time during the appeal period.  

All possible applicable diagnostic codes have been considered, but the Veteran could not receive a higher disability rating for PTSD.  See 38 C.F.R. § 4.130.  Indeed, when a disorder is listed in the schedule, rating by analogy is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).  


ORDER

A rating of 60 percent for a skin disability due to multiple fungal infections is granted for the entire period of the appeal.  

A rating in excess of 50 percent for PTSD is denied.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


